Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US2014/0240952) in view of Rudy et al (US20150103404), further in view of Alexander et al (US20160349514).
Regarding claim 1, Nakanishi et al teaches a wearable heads-up display (WHUD; paragraph 76), comprising:
a support, structure that in use is worn on the head of a user (paragraph 76);

optical engine, comprising (see figure 8, 12, and 13): 
a base substrate (50, 150);
a plurality of chip submounts (61-62) bonded to the base substrate (50, 150);
a plurality of laser diodes (41-43), each of the plurality of laser diodes (paragraphs 8, 39, and 68-71) bonded to a corresponding one of the plurality of chip submounts (41-43);
at least one laser diode driver circuit(via 105a-105g or 5a-5g) bonded to the base substrate (50, 150), the at least one laser diode driver circuit operatively coupled to the plurality of laser diodes to selectively drive current to the plurality of laser diodes (paragraphs 68-70; leads provide an electrical connection to lasers);
at least one an optical director element (58) configured to receive laser light emitted from the plurality of laser diodes;
a plurality of collimation lenses (71-73) configured to receive the laser light from the at least one optical director element;
a beam combiner (81 and 82) configured to receive and combine the laser light from the plurality of collimation lenses into an aggregated laser light beam (paragraph 49);
a cap (103) comprising at least one wall and at least one optical window that together define an interior volume sized and dimensioned to receive at least the plurality of chip submounts (figure 9) and the plurality of laser diodes(41-43), the cap(103) being bonded to the base substrate to provide a hermetic seal between the interior volume of the cap and a volume exterior to the cap, and the optical window(paragraph 70) positioned and oriented to allow light emitted from the plurality of laser diodes to exit the interior volume, and
mirror positioned to receive the  aggregated laser light beam from the plurality of laser diodes, the at least one scan mirror controllably orientable to redirect the laser light over a range of angles onto a transparent combiner (83,58) carried by an eye glass lens coupled to the support structure.
	Nakanishi et al fails to specifically disclose the cap (103-figure 9) being bonded to the base substrate to provide a hermetic seal between the interior volume of the cap and a volume exterior to the cap; a plurality of collimation lenses (71-73) configured to receive the laser light from the at least one optical director element and at least one scan mirror positioned to receive laser light and controllably orientable to redirect the laser light over a range of angles onto a transparent combiner carried by an eye glass lens coupled to the support structure.
	Rudy et al teaches a wearable heads-up display (WHUD; paragraphs 11-13), comprising: a support structure that in use is worn on the head of a user (see figures 19 and 21-24); a laser projector carried by the support structure (see figure 19), the laser projector comprising: optical engine, comprising (see figure 19): 
a base substrate (figures 15-17); a plurality of chip submounts (figures 15-17 and 19) bonded to the base substrate (paragraph 106); a plurality of laser diodes (RGB lasers), each of the plurality of laser diodes bonded to a corresponding one of the plurality of chip submounts; at least one laser diode driver circuit(paragraph 11,189,190) bonded to the base substrate, the at least one laser diode driver circuit operatively coupled to the plurality of laser diodes to selectively drive current to the plurality of laser diodes; at least one an optical director element (reflective mirror-figure 21 and 22 ) configured to receive laser light emitted from the plurality of laser diodes;
a plurality of collimation lenses (plurality of waveguide entrances) configured to receive the laser light from the at least one optical director element;
a beam combiner (waveguide) configured to receive and combine the laser light from the plurality of waveguide entrance elements collimation lenses into an aggregated laser light beam (paragraph 105-110);
and a cap(see figure 19) comprising at least one wall and at least one optical window that together define an interior volume sized and dimensioned to receive at least the plurality of chip submounts and the plurality of laser diodes, the cap being bonded to the base substrate to provide a hermetic seal between the interior volume of the cap and a volume exterior to the cap, and the optical window positioned and oriented to allow light emitted from the plurality of laser diodes to exit the interior volume (see paragraph 106), and at least one scan mirror (paragraphs 11,189 and 191) positioned to receive the aggregated laser light beam from the plurality of laser diodes and controllably orientable to redirect the aggregated laser light beam over a range of angles. Essentially, Rudy et al teaches multiple of embodiments/ design arrangements of the laser RGB chip mount. Rudy et al teaches using an optical director element (mirror to reflect the laser beam output from the laser) to an optical element (waveguide) that shapes/collimates and combines the laser light. Therefor it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Nakanishi, as taught by Rudy, to provide a color laser chip for a HMD that includes a laser director, collimator, and combiner on chip in the claimed configuration that would produces a bright laser display image in a bright ambient environment. 
The Nakanishi-Rudy combination teaches HMD with scanning laser projection and Rudy further teaches projecting the color beams onto waveguide structure of lens frame/HMD. However, the Nakanishi-Rudy combination fails to specifically disclose controllably orientable to redirect the laser light over a range of angles onto a transparent combiner carried by an eye glass lens coupled to the support structure.
mirror positioned to receive the aggregated laser light from the plurality of laser diodes, the at least one scan mirror controllably orientable to redirect the aggregated laser light beam over a range of angles onto a transparent combiner (1309,330,530) carried by an eye glass lens coupled to the support structure (see figure 5; paragraphs 58-60).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a functionally equivalent structure to combining color light to produce visible images without increasing size of the HMD and include IR eye position detection and /or blood pressure monitor (paragraph 93).  
Regarding claim 2, Nakanishi et al teaches the WHUD of claim 1, further comprising a processor (see paragraph 5) communicatively coupled to the laser projector to modulate the generation of light signals. (also see paragraph 97,189 and 203 of Rudy et al.
Regarding claim 4, Nakanishi et al discloses the WHUD of claim 1, further comprising: a transparent combiner (81, 82). However, Nakanishi fails to specifically disclose the transparent combiner is positioned within a field of view of the user, in operation the transparent combiner directs laser light from an output of the laser projector into the field of view of the user.
	Rudy et al further comprising: a transparent combiner (waveguide) carried by the support structure and positioned within a field of view of the user, in operation the transparent combiner directs laser light from an output of the laser 
Regarding claim 5, the WHUD of claim 1, Alexandria further teaches wherein the plurality of laser diodes includes a red laser diode to provide a red laser light, a green laser diode to provide a green laser light, a blue laser diode to provide a blue laser light, and an infrared laser diode to provide infrared laser light-see Alexander figures 1and 3 and Examiner’s notes in claim 1.
Regarding claim 6, the WHUD of claim 1, Nakanishi et al teaches sub mounts can be made from ceramics (paragraph 48). The Nakanishi- Rudy-Alexandria combination fails to specifically disclose an embodiment wherein the base substrate is formed from at least one of low temperature co-fired ceramic (LTCC) or alumina. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this material for the base substrate as a known material for substrates with circuits embedded, since ceramics materials are widely used as high strength, good insulators, good thermal conductors, and heat resistant.  Additionally, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 7, Nakanishi et al teaches WHUD of claim 1, wherein an optical director element (58) disposed within the interior volume, the optical director element bonded to the base substrate proximate the plurality of laser diodes (41-43), and positioned and oriented to reflect laser light from the plurality of laser diodes toward the optical window of the cap (see figure 12). Rudy et al teaches an optical director element (reflective mirror-figures 21 and 22) disposed within the interior volume, the optical director element bonded to the base substrate proximate the plurality of laser diodes (see figures 21-22), and positioned and oriented to reflect laser light from the plurality of laser diodes toward the optical window of the cap (via waveguide).
Regarding claim 8, Nakanishi et al teaches the WHUD of claim 7, wherein the optical director element (58) comprises a mirror or a prism. Rudy et al also teaches the WHUD of claim 7, wherein the optical director element (figures 21-22) comprises a mirror or a prism
Regarding claim 9, Nakanishi et al teaches the WHUD of claim 1, wherein the at least one laser diode driver circuit is bonded to a first surface of the base substrate, and the plurality of chip submounts (61-62) and the cap (103) are bonded to a second surface of the base substrate, the second surface of the base substrate opposite the first surface of the base substrate. Nakanishi has leads/driver (105a-105g) on the second surface and some leads/driver (5a-5c) on a side surface that connect to the lasers to control the lasers. The Nakanishi- Rudy –Alexandria combination fails to specifically disclose the driver is on the first side of the substrate, opposite the second side, includes the drive circuitry. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since drivers on substrate is known in integrated laser circuitry, arranging the driver on the first surface would provide a functionally equivalent driver and help to provide more space for optical components on the second side of the substrate. Additionally, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice. 
Regarding claim 11, the WHUD of claim 1, wherein each of the laser diodes comprises one of an edge emitter laser or a vertical-cavity surface-emitting laser (VCSEL) - see paragraph 119 of Nakanishi et al.
Regarding claim 15, the WHUD of claim 1, further comprising:
a flange (2,2a) bonded to the base substrate and disposed around a perimeter of the at least one wall-see figure 7 of Nakanishi et al.
Regarding claims 16-20, see Examiner’s notes in claim 1. 

Claims 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US2014/0240952) in view of Rudy et al (US20150103404), further in view of Alexander et al (US20160349514) in view of Kiyoto et al (US20160341395).
Regarding claim 10, Nakanishi et al teaches the WHUD of claim 1, wherein the optical engine further comprises:
a plurality of collimation lenses (71-73) is bonded to the optical window, each of the plurality of collimation lenses positioned and oriented to receive light from a corresponding one of the plurality of laser diodes reflected by the at least one optical director element through the optical window. Nakanishi collimator lenses are coupled to the laser diodes. Nakanishi-Rudy-Alexandria combination fails to specifically disclose an embodiment wherein collimation lenses positioned and oriented to receive light from a corresponding one of the plurality of laser diodes reflected by the at least one optical director element through the optical window.
	Kiyota teaches optical engine, comprising (see figure4c): 
a base substrate (12,12a); a plurality of chip submounts (40) bonded to the base substrate; a plurality of laser diodes (30), each of the plurality of laser diodes bonded to a corresponding one of the plurality of chip submounts (figure 4c);
at least one laser diode driver circuit (via #60; col. 6) bonded to the base substrate, the at least one laser diode driver circuit operatively coupled to the plurality of laser diodes to selectively drive current to the plurality of laser diodes; and
a cap (82,84,20,22,24, 14) comprising at least one wall (14) and at least one optical window( 82,84,20,22,24) that together define an interior volume sized and dimensioned to receive at least the plurality of chip submounts (figure 6c) and the plurality of laser diodes(30), the cap being bonded to the base substrate (12) to provide a hermetic seal between the interior volume of the cap and a volume bonded to the optical window (82,84), each of the plurality of collimation lenses positioned and oriented to receive light from a corresponding one of the plurality of laser diodes (30) reflected by the at least one optical director element (50) through the optical window (84). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Nakanishi-Rudy-Alexandria combination include this feature to help provide a more consistent light intensity distribution from the lasers. 
Regarding claims 12-13, the WHUD of claim 1, Nakanishi-Rudy-Alexandria combination fails to specifically disclose an embodiment wherein the at least one wall of the cap comprises at least one continuous sidewall having a lower first end and an upper second end, the lower first end bonded to the base substrate, and the optical window is hermetically sealed to the cap proximate the upper second end.
	Kiyota teaches optical engine, comprising (see figure4c): a base substrate (12,12a); a plurality of chip submounts (40) bonded to the base substrate; a plurality of laser diodes (30), each of the plurality of laser diodes bonded to a corresponding one of the plurality of chip submounts (figure 4c); at least one laser diode driver circuit(via #60; col. 6) bonded to the base substrate, the at least one laser diode driver circuit operatively coupled to the plurality of laser diodes to selectively drive current to the plurality of laser diodes; and a cap (82,84,20,22,24, 14) comprising at least one wall (14) and at least one optical window( 82,84,20,22,24) that together define an interior volume sized and dimensioned to receive at least the plurality of chip submounts (figure 6c) and the plurality of laser diodes(30), the cap being bonded to the base substrate (12) to provide a hermetic seal between the interior volume of the cap and a volume 
Regarding claim 14, Nakanishi et al teaches the WHUD of claim 1, wherein each of the plurality of laser diodes (41-43) is bonded to the corresponding one of the plurality of chip submounts (61-63) such that each of the plurality of laser diodes emit light in a substantially similar direction, wherein each of the plurality of chip submounts are bonded to a same surface of the base substrate (see figure 9).
	Nakanishi-Rudy-Alexandria combination fails to specifically disclose an embodiment wherein that each of the plurality of laser diodes emit light in a substantially similar direction. 
	Kiyota teaches optical engine, comprising (see figure4c): a base substrate (12,12a); a plurality of chip submounts (40) bonded to the base substrate; a plurality of laser diodes (30), each of the plurality of laser diodes bonded to a corresponding one of the plurality of chip submounts (figure 4c); at least one laser diode driver circuit(via #60; col. 6) bonded to the base substrate, the at least one laser diode driver circuit operatively coupled to the plurality of laser diodes each of the plurality of laser diodes emit light in a substantially similar direction, wherein each of the plurality of chip submounts are bonded to a same surface of the base substrate (12; see figure 4c and 6c). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Nakanishi-Rudy-Alexandria combination include this feature, as a functionally equivalent laser projection configuration that would help provide a more consistent light intensity distribution from the lasers.

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al (US2014/0240952) in view of Rudy et al (US20150103404),
Regarding claim 16, Nakanishi teaches an optical engine, comprising:
optical engine, comprising (see figure 8, 12, and 13):
a plurality of laser diodes (41-43), each of the plurality of laser diodes (paragraphs 8, 39, and 68-71) bonded to a corresponding one of the plurality of chip submounts (41-43);
at least one an optical director element (58) configured to receive laser light emitted from the plurality of laser diodes;
to receive the laser light from the at least one optical director element;
a beam combiner (81 and 82) configured to receive and combine the laser light from the plurality of collimation lenses into an aggregated laser light beam (paragraph 49);
a cap (103) comprising at least one wall and at least one optical window that together define an interior volume sized and dimensioned to receive at least the plurality of chip submounts (figure 9) and the plurality of laser diodes (41-43), and the optical window (paragraph 70) positioned and oriented to allow light emitted from the plurality of laser diodes to exit the interior volume, 
	Nakanishi et al fails to specifically disclose a plurality of collimation lenses (71-73) configured to receive the laser light from the at least one optical director element.	
Rudy et al teaches a wearable heads-up display (WHUD; paragraphs 11-13), comprising: a support structure that in use is worn on the head of a user (see figures 19 and 21-24); a laser projector carried by the support structure (see figure 19), the laser projector comprising: optical engine, comprising (see figure 19): 
a plurality of laser diodes (RGB lasers), each of the plurality of laser diodes bonded to a corresponding one of the plurality of chip submounts; at least one an optical director element (reflective mirror-figure 21 and 22 ) configured to receive laser light emitted from the plurality of laser diodes; a plurality of collimation lenses (plurality of waveguide entrances) configured to receive the laser light from the at least one optical director element; a beam combiner(waveguide) configured to receive and combine the laser light from the plurality of waveguide entrance elements/ collimation lenses into an aggregated laser light beam (paragraph 105-110);

Regarding claim 19, see Examiner’s notes in claim 16. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/203278 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4 of the instant application is substantially equivalent to claims 23 and 24 respectively of co-pending applications 16/203,278.
Claims 1,2 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of co-pending Application No. 16/216910 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the instant application is substantially equivalent to claims 1, 2, 4 and 1 respectively of co-pending applications 16/216910. 
Claim 4 recites “a transparent combiner carried by the support structure and positioned … field of view of the user.” Claim 1 of co-pending application recites “a photon integrated circuit … wavelength multiplexes the plurality of beam of lights to provide an aggregated beam of light at the output facet.” Therefore, the transparent combiner of the present application is substantially equivalent to the photon integrated circuit claim 1 of co-pending application 16/216910. 
Claims 1-2 and 5-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of co-pending Application No. 16/168695 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 5-12 of the instant application is substantially equivalent to claims 1-12 respectively of co-pending applications 16/168695.
Claims 1 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-13 of co-pending Application No. 16/168690 (reference application). Although the claims at issue claims 1 and 5-15 of the instant application is substantially equivalent to claims 1-7 and 9-13 respectively of co-pending applications 16/168690.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashita (US10527235) teaches Light Emitting Device with ceramic substrate and cap; Schwartz (US6021947) teaches a laser driver on same side of substrate with laser; Raring et al (US10938182) teaches a laser diode with lens and reflector optical directors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

`
/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH